 

Exhibit 10.4

TERM LOAN NOTE AND AGREEMENT

 

$4,000,000.00

April 12, 2019

 

FOR VALUE RECEIVED, EMMIS OPERATING COMPANY, an Indiana corporation (the
"Maker"), promises to pay to the order BARRETT INVESTMENT PARTNERS, LLC, an
Indiana limited liability company ("Lender"), at its office at 8801 River
Crossing Blvd. Suite 200, Indianapolis, Indiana 46240, or such other place as
the holder hereof may from time to time appoint in writing, in lawful money of
the United States of America, the principal sum of Four Million and no/100
Dollars ($4,000,000.00), together with interest on the principal balance
outstanding from time to time unpaid at the interest rate provided herein (the
"Loan").

1.Definitions.  The following words, terms and/or phrases shall have the
meanings set forth thereafter and such meanings shall be applicable to the
singular and plural form thereof; whenever the context so requires, the use of
"it" in reference to Maker shall mean Maker as identified at the beginning of
this Note:

(a)"$", "USD" and "dollars" denotes the lawful currency of the United States of
America.

 

(b)"Austin Partnership Entities" shall mean, collectively, Emmis Austin Radio
Broadcasting Company, L.P., a Texas limited partnership, and Radio Austin
Management, L.L.C., a Texas limited liability company.

 

(c)"Authorized Representative" shall mean at any time an individual who has been
duly authorized in a manner reasonably satisfactory to the Lender to execute
documents and otherwise act on behalf of the Maker.

 

(d)"Deposit Account Control Agreements" means (i) that certain Blocked Account
Control Agreement, dated as of the date hereof, by and among Maker, Lender and
JPMorgan Chase Bank, N.A. and (ii) any other agreement entered into following
the date hereof by Maker and Lender with any other bank or depositary holding
the Subject Accounts.

 

(e)"Designated Tax Obligations" means Maker's federal and state tax obligations
with respect to the sale by Maker in April 2018 of certain radio station assets
located in St. Louis, Missouri.

 

(f)"Event of Default" means an event of default set forth in Section 8 hereof.

 

1

--------------------------------------------------------------------------------

 

(g)"GAAP" means generally accepted accounting principles in the United States of
America, applied consistently from period to period with the financial
statements of the Makers provided to the Lender.

 

(h)"Interest Rate" means (i) for the first twelve (12) monthly payments, 10% per
annum; (ii) for the second twelve (12) monthly payments, 12% per annum; and
(iii) thereafter, 14% per annum until this Note is paid in full.

 

(i)"Liabilities" shall mean all of Maker’s liabilities, obligations, and
indebtedness to Lender of any and every kind and nature, whether heretofore, now
or hereafter owing, arising, due or payable, as evidenced, created, incurred or
owing under this Note and the other Loan Documents.

 

(j)"Loan" means the loan evidenced by this Note.

 

(k)"Loan Documents" means this Note, the Pledge Agreement, the Deposit Account
Control Agreements, and all other documents, instruments or agreements entered
into or delivered by Maker in connection with the Loan, including any
amendments, restatements, modifications, renewals and extensions thereof.

 

(l)"Note" means this Term Loan Note and Agreement, as modified, amended or
supplemented from time to time and any other documents, instruments or
agreements entered into or delivered by Maker in connection with the Loan.

 

(m)"Maturity Date" means April 1, 2022.

 

(n)"Pledge Agreement" means that certain Pledge Agreement, dated as of the date
hereof, by and between Maker and Lender.

 

(o)"Star Bank Credit Agreement" means that certain Loan Agreement, dated as of
the date hereof, as amended, restated, supplemented or otherwise modified from
time to time, by and between Maker and STAR Financial Bank.

 

(p)"Subject Accounts" means, until the payment in full of this Note, either (i)
account number 382318977 at JPMorgan Chase Bank, N.A., (ii) account number
4728873050 at Wells Fargo Bank, National Association, or (iii) such other
deposit account that has been designated as the "Subject Account", in writing,
by Maker to Wells Fargo Bank, National Association and Lender, in each case to
the extent the applicable deposit account is used exclusively for the purpose of
receiving and holding distributions from the Austin Partnership Entities, which
constitute collateral under the this Note.

 

(q)"Wells Credit Agreement" means that certain Credit Agreement, dated as of the
date hereof, as amended, restated, supplemented or otherwise modified from time
to time, by and among Maker, Well Fargo Bank, National Association, and others.

2

--------------------------------------------------------------------------------

 

2.Payment.

(a)Maker shall pay the outstanding principal amount of this Note in thirty six
(36) consecutive monthly installments in the amounts and on such dates (each
such date, a "Payment Date") as is set forth on Exhibit A attached hereto (each,
a "Principal Installment Payment").  On each Payment Date, Maker shall also pay
all of the accrued interest on the outstanding principal amount of this Note for
the applicable period as calculated in accordance with the then applicable
Interest Rate.  Notwithstanding anything contained herein to the contrary, a
final payment of all outstanding principal, interest and other amounts, if any,
due hereunder shall be due and payable on the Maturity Date.

 

(b)This Note shall mature and all unpaid principal, together with all accrued
and unpaid interest and other charges, if any, shall be due and payable in full
on the Maturity Date.

 

(c)Maker may, at any time and from time to time, prepay all or part (in
increments of at least $500,000) of the unpaid principal balance of this Note
and any unpaid interest accrued thereon. In the event the cumulative accrued
interest paid on this Note both prior to the time of such prepayment and at the
time of such prepayment is greater than or equal to One Hundred Twenty Five
Thousand Dollars ($125,000.00) (the "Minimum Prepayment Amount"), then such
prepayment may occur without payment of any premium or penalty.  In the event
the cumulative accrued interest paid on this Note both prior to the time of such
prepayment and at the time of such prepayment is less than the Minimum
Prepayment Amount, then the Maker shall pay to the Lender a prepayment premium
(the “Premium”) in an amount that would cause the total amount of cumulative
accrued interest  paid by the Maker (both prior to the time of such prepayment
and at the time of such prepayment) to be equal to the Minimum Prepayment
Amount; provided, however, any accrued interest on this Note following the
payment of a Premium shall not need to be paid until such time as such accrued
interest exceeds the amount of such Premium, and then only to the extent of such
excess (in other words, the payment of a Premium will be considered an advance
payment of accrued interest).  Notwithstanding the foregoing or anything
contained herein to the contrary, to the extent Maker makes a prepayment
pursuant to this Section 2(c) such prepayment shall be applied to the
outstanding principal amount of this Note in such a manner so as to reduce the
Principal Installment Payments that would otherwise be due pursuant to Exhibit A
attached hereto in inverse order of maturity.

 

(d)All payments made hereon shall be applied first to costs and expenses
incurred by the Lender in connection with this Note, then to accrued and unpaid
interest, the remainder to unpaid principal, provided that if an Event of
Default has occurred and is continuing, the Lender may apply payments received
as the Lender may determine in its discretion.

3

--------------------------------------------------------------------------------

 

3.Default Rate Interest.  To compensate Lender for additional unreimbursed costs
resulting from an occurrence of an Event of Default, including, without
limitation, costs associated with the uncertainty of future funding and
additional supervisory and administrative efforts, upon and after an Event of
Default and after maturity hereof, the outstanding principal balance due
hereunder shall continue to bear interest, calculated daily, at a rate equal to
One Hundred Fifty percent (150%) of the applicable Interest Rate in effect at
the time of said Event of Default or maturity (the "Default Rate"), payable on
demand, until all principal, interest and other sums due hereunder are cured or
are paid in full.  

4.Use of Loan Proceeds.  The Loan proceeds will be used to increase the Maker’s
overall liquidity in connection with the Wells Credit Agreement and for working
capital and other general corporate purposes.

5.Security.  Maker's obligations under this Note are secured by (a) a pledge in
all of the outstanding ownership interests held by Maker in the Austin
Partnership Entities pursuant to the terms of the Pledge Agreement; and (b) a
security interest in the Subject Accounts pursuant to the terms of the Deposit
Account Control Agreements.  

6.Representations and Warranties.  In order to induce the Lender to make the
Loan evidenced by this Note, Maker hereby represents and warrants as follows:

(a)Authorization and Binding Effect.  The execution, delivery and performance by
the Maker of this Note and the other Loan Documents and the performance by Maker
of its obligations thereunder, are not in violation of any existing law, rule or
regulation of any governmental agency or authority, any order or decision of any
court, any restriction or undertaking to which or by which Maker is bound, any
contract to which the Maker is a party or by which its assets are bound and do
not require the approval or consent which has not been secured in writing of any
governmental body, agency or authority or any other person or entity.  This Note
and the other Loan Documents, when executed and delivered, will constitute the
valid and binding obligation of the Maker, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency or similar laws of general
application affecting the enforcement of creditors' rights and except to the
extent that general principles of equity might affect the specific enforcement
thereof.  

 

(b)Litigation.  There is no litigation or administrative proceeding pending that
is not otherwise being defended by the applicable insurance company other than
under a reservation of rights, or, to the actual knowledge of the Maker,
threatened against or affecting the Maker or the Austin Partnership Entities, or
the properties of the Maker or the Austin Partnership Entities which, (i) if
determined adversely, would have a material adverse effect on the business,
property, prospects, condition (financial or otherwise) or results of operations
of Maker or the Austin Partnership Entities (a "Material Adverse Effect"), (ii)
that seeks to restrain or would otherwise materially adversely affect the
transactions contemplated in this Note and the other Loan Documents, or (iii)
that would affect the validity or enforceability of any terms of this Note or
the other Loan Documents.

4

--------------------------------------------------------------------------------

 

 

(c)Default.  There exists no Event of Default nor has any act or omission
occurred which, with the giving of notice or the passage of time, would
constitute a default under the provisions of this Note, any other Loan Documents
or any other agreement or instrument with Lender to which the Maker is a party.

 

(d)Taxes and Tax Returns.  The Maker has filed when due, all federal and state
income and other tax returns which are required to be filed.  The Maker has paid
or made provision for all taxes shown on said returns and on all assessments
received by it to the extent that such taxes have become due except any such
taxes which are being contested in good faith by appropriate proceedings and for
which adequate security has been established with Lender.  Except for the
Designated Tax Obligations, the Maker has no knowledge of any liabilities which
may be asserted against it upon audit of its federal or state tax returns, and
no tax returns of the Maker are presently under audit.

 

(e)Financial Statements.  The financial statements delivered to the Lender at or
prior to the execution and delivery of this Agreement were prepared in
accordance with GAAP and fairly present the financial condition and results of
operations of Maker or the Austin Partnership Entities, as the case may be, for
the applicable periods, except that (i) shared operating expenses (if
applicable) are allocated among business units, which might or might not include
the Austin Partnership Entities, as determined by Maker in good faith and
consistently with past practice, and (ii) the financial statements do not
include (A) income tax expense or benefit, interest income and expense, and
non-cash compensation expenses associated with equity compensation arrangements,
(B) amortization of the deferred credit under the national sales representation
agreement related to the buyout of the prior national sales representation
agreement in 2007, or (C) disclosures required by GAAP in notes accompanying the
financial statements. Since the date of the most recent financial statements
delivered to Lender at or prior to the execution and delivery of this Agreement,
there has been no event, occurrence or change in the business, property,
prospects, condition (financial or otherwise) or results of operations of Maker
or the Austin Partnership Entities that could reasonably be expected to have a
Material Adverse Effect.

 

(f)Accuracy of Information.  All information furnished by the Maker to the
Lender is true, correct and complete in all material respects as of the date
furnished and does not contain any untrue statement of a material fact or omit
to state a material fact necessary to make such information not misleading.  

 

(g)Compliance With Laws.  Neither Maker nor any of the Austin Partnership
Entities is in violation of any law, statute, regulation, rule, writ, decree or
award that could reasonably be expected to have a Material Adverse Effect, and
has not received any notice that alleges any such violation.  

5

--------------------------------------------------------------------------------

 

7.Covenants.  The Maker agrees that, while the Loan remains unpaid, Maker will:

(a)Books and Records.  Cause proper, complete and accurate books of record and
account of the Austin Partnership Entities to be kept in a manner consistent
with past practices and permit any representatives or agents of the Lender to
visit and inspect any of the properties and examine and copy any of the books
and records of the Austin Partnership Entities, and discuss the Austin
Partnership Entities' affairs, during Maker’s usual business hours upon
reasonable advance notice to Maker.

(b)Monthly Financial Statements.  As soon as practicable after the end of each
month and in any event within thirty (30) days after the end of such month, the
unaudited financial statements of the Austin Partnership Entities setting forth
in comparative form, figures for the corresponding periods in the preceding
fiscal year, in such reasonable detail as may be required by Lender, and
certified as accurate, in all material respects, by an Authorized Representative
of the Maker and the Austin Partnership Entities, prepared in accordance with
GAAP in a manner consistent with past practices (including the financial
statement exceptions to GAAP under Section 6(e)).

(c)No Material Changes in Accounting Policies.  All financial statements to be
delivered to the Lender at any time after the execution of this Note will
accurately reflect in a manner consistent with past practices (including the
financial statement exceptions to GAAP under Section 6(e)) the financial
condition of the Maker and/or the Austin Partnership Entities, as the case may
be. In addition, (i) the Austin Partnership Entities shall at all times maintain
a standard and modern system of accounting, on the accrual basis of accounting
and in all respects in accordance with GAAP, (ii) no material change with
respect to such accounting principles shall be made by the Austin Partnership
Entities without giving prior notification to the Lender, and (iii) the Maker
agrees to advise the Lender immediately of any development, condition or event
that may have a Material Adverse Effect on the Austin Partnership Entities.

(d)Payment of Taxes.  Pay and discharge all lawful taxes, assessments and
governmental charges upon it or against its properties prior to the date on
which penalties are attached thereto, unless and to the extent only that the
same shall be contested in good faith and by appropriate proceedings by the
Maker and security reasonably satisfactory to Lender is deposited with Lender.

(e)Use of Proceeds.  Maker will use the proceeds of the Loan as provided herein,
and will not use any of the proceeds of the Loan to, directly or indirectly,
purchase or carry any “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any “margin stock” in violation of the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

(f)Compliance with Laws.  Do all things necessary to comply with all applicable
laws, rules, regulations, ordinances, writs, judgments, injunctions, decrees and
awards now or hereafter in effect to which Maker or the Austin Partnership
Entities may be subject and the non-compliance with which could reasonably be
expected to have a Material Adverse Effect.

6

--------------------------------------------------------------------------------

 

(g)Notice of Default or Claimed Default.  Furnish to the Lender, (i) within five
(5) days after Maker obtains knowledge of any default or Event of Default, a
written notice specifying the nature and period of existence thereof and the
remedial action the Maker is taking or proposes to take with respect thereto;
(ii) within five (5) days after becoming aware that the holder of any other
material liabilities of the Maker or the Austin Partnership Entities, or the
lessor under any material lease as to which the Maker or the Austin Partnership
Entities is the lessee, has given notice or has taken any action with respect to
a claimed default thereunder, or under any material agreement under which any
such liability was created or secured, a written notice specifying the notice
given or action taken, the nature of the claimed default and the remedial action
the Maker is taking or proposes to take with respect thereto; and (iii) within
ten (10) days after receipt, copies of any correspondence, notice, pleading,
citation, indictment, complaint, order, decree or other document regarding any
material financial contribution alleged to be payable by the Maker or the Austin
Partnership Entities regarding a cleanup, removal, remedial action or other
response by or on the part of the Maker or the Austin Partnership Entities under
any law, or which seeks damages or civil, criminal or punitive penalties from
the Maker or the Austin Partnership Entities for an alleged violation of any law
that could reasonably be expected to have a Material Adverse Effect.

(h)Conduct of Business.  Maker and the Austin Partnership Entities will carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as they are presently conducted and do all things
necessary to remain duly incorporated or organized, validly existing and, if
applicable, in good standing in their respective jurisdictions of existence and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

(i)Insurance.  Maker and each the Austin Partnership Entities will maintain with
financially sound and reputable insurance companies insurance on all its
property in such amounts and covering such risks as is consistent with sound
business practice and as reasonably required by the Lender.  Maker will furnish
to Lender upon request full information as to the insurance carried by them.

(j)Indebtedness.  Neither Maker nor the Austin Partnership Entities will create,
incur or suffer to exist any indebtedness, except (i) the Liabilities; and (ii)
any indebtedness permitted or arising under the Wells Credit Agreement and the
Star Bank Credit Agreement.

(k)Merger.  Neither Maker nor the Austin Partnership Entities will recapitalize
nor merge or consolidate with or into any other entity or otherwise acquire all
or substantially all of the equity interests, assets or properties of any other
entity.

7

--------------------------------------------------------------------------------

 

(l)Preservation of Legal Existence; Other Matters.  The Maker shall: (i)
preserve and keep in full force and effect the separate legal existence of Maker
and each of the Austin Partnership Entities, and qualify and remain qualified as
a foreign entity in each jurisdiction in which such qualification is legally
required of Maker or the Austin Partnership Entities; (ii) preserve all legal
rights and franchises of Maker and Austin Partnership Entities and comply in all
material respects with all applicable laws; (iii) continue to conduct and
operate the business of Maker and Austin Partnership Entities substantially as
conducted and operated in all material respects during the present and preceding
calendar year except for the transactions contemplated by this Note, the Wells
Credit Agreement and the Star Bank Credit Agreement; (iv) at all times maintain,
preserve and protect the Austin Partnership Entities’ FCC licenses and all
material franchises and trade names and preserve all of its property used or
useful in the conduct of the business of Maker or Austin Partnership Entities
(except for property no longer useful to the business) and keep the same in good
repair, working order and condition, excepting ordinary wear and tear, and (v)
from time to time, make, or cause to be made, all needed and proper repairs,
renewals, replacements, betterments and improvements thereto so that the
business of Maker and Austin Partnership Entities may be conducted at all times
substantially as conducted at present in all material respects.  

(m)Sale of Assets Held as Collateral.  Maker will not sell, transfer or
otherwise dispose of any of the assets held as security under Section 5 of this
Note (the "Collateral") and (i) with respect to the Collateral under Section
5(a), without using the proceeds thereof to repay in full the Liabilities, and
(ii) with respect to the Collateral under Section 5(b), without creating a new
account with a Deposit Account Control Agreement.  Nothing in this Section shall
prohibit Maker from withdrawing, using or disposing of any cash or other assets
in a Subject Account in accordance with the Deposit Account Control Agreement
then in effect.  In addition to all other rights and remedies available to
Lender under the Loan Documents and applicable law, in the event of a breach of
this Section 7(m) Maker will pay to Lender all of the proceeds of any such sale,
transfer or other disposition to be applied by Lender to the outstanding
Liabilities to Lender of Maker as Lender determines in its sole discretion.

(n)Liens.  Maker will not create, incur, or suffer to exist any lien in, of or
on any of the Collateral other than liens in favor of the Lender.

(o)Modification of Organizational Documents.  Maker will not permit Maker’s or
the Austin Partnership Entities’ articles of incorporation, by-laws, or other
similar organizational documents to be amended or modified in any material
respect that might reasonably be expected to materially and adversely affect the
interests of Lender.

(p)Conflicting Agreements.  Maker will not enter into any agreement containing
any provision which would be violated or breached by the performance of Maker’s
obligations under this Note or any of the Loan Documents.

8

--------------------------------------------------------------------------------

 

(q)Government Regulations.  Maker is not or will not become subject at any time
to any law, regulation, or list of any government agency that prohibits or
limits the Lender from making any advance or extension of credit to Maker or
from otherwise conducting business with Maker.

8.Events of Default.  The occurrence of any one or more of the following shall
constitute an Event of Default.  

(a)Failure to Pay Obligations.  The Maker shall fail to pay any of its
obligations due to the Lender within five (5) days of the date is it due and
payable; or

(b)Falsity of Representation or Warranty.  Any representation or warranty made
in this Note or any of the other Loan Documents is false or inaccurate in any
material respect on the date as of which made or as of which the same is to be
effective; or

(c)Breach of Covenants.  The Maker shall fail to comply with any term, covenant
or agreement contained in this Note or any of the other Loan Documents, and such
failure shall continue for thirty (30) days after written notice thereof by
Lender to Maker; or

(d)Insolvency, Failure to Pay Debts or Appointment of Receiver.  The Maker or
any of the Austin Partnership Entities becomes insolvent or the subject of state
insolvency proceedings, fails generally to pay its debts as they become due or
makes an assignment for the benefit of creditors; or a receiver, trustee,
custodian or other similar official is appointed for, or takes possession of any
substantial part of the property of, the Maker; or

(e)Bankruptcy Proceedings.  The taking of action by the Maker or any of the
Austin Partnership Entities to authorize it to become the subject of proceedings
under the United States Bankruptcy Code; or the execution by the Maker or any of
the Austin Partnership Entities of a petition to become a debtor under the
United States Bankruptcy Code; or the filing of an involuntary petition against
the Maker or any of the Austin Partnership Entities under the United States
Bankruptcy Code which remains undismissed for a period of ninety (90) days; or
the entry of an order for relief under the United States Bankruptcy Code against
the Maker or any of the Austin Partnership Entities; or

(f)Default Under Other Agreements. If there is (i) a default under the terms of
the Wells Credit Agreement or the Star Bank Credit Agreement (subject to the
expiration of any applicable notice or cure period), or (ii) a default in one or
more agreements (other than the Wells Credit Agreement or the Star Bank Credit
Agreement) to which Maker or any of the Austin Partnership Entities is a party
with one or more third persons relative to Maker’s or any of the Austin
Partnership Entities’ indebtedness involving an aggregate amount of $250,000 or
more, and such default (1) occurs at the final maturity of the obligations
thereunder, or (2) results in a right by such third person, irrespective of
whether exercised, to accelerate the maturity of which Maker’s or any of the
Austin Partnership Entities’ obligations thereunder.

9

--------------------------------------------------------------------------------

 

(g)Tax Obligations.  Maker’s failure to pay all of the Designated Tax
Obligations on or before December 15, 2019.

9.Remedies Upon an Event of Default.

(a)If an Event of Default under Sections 8(a), 8(b), 8(c), 8(d), 8(f) or 8(g)
above shall occur and be continuing, then Lender may, at Lender’s option,
declare the entire unpaid amount of this Note to be immediately due and payable
without presentment, demand or protest of any kind, all of which Maker expressly
waives and Lender may exercise from time to time any rights, powers and remedies
available to Lender under all applicable laws or in equity.  If an Event of
Default under Section 8(e) above shall occur and be continuing, the entire
unpaid amount of this Note shall be immediately due and payable without
presentment, demand, protest or notice of any kind, all of which Maker expressly
waives, and Lender may thereafter exercise from time to time any rights, powers
and remedies available to Lender under all applicable laws or in equity.  The
rights and remedies of Lender stated herein are cumulative to and not exclusive
of any rights or remedies otherwise available to Lender.  

(b)The Maker grants to the Lender a security interest in and lien on any credit
balance now or hereafter owed to the Maker by the Lender or by any affiliate of
the Lender, and agrees that the Lender or any such affiliate may, at any time
after the occurrence of an Event of Default, without prior notice or demand, set
off against any such credit balance or other money all or any part of the unpaid
balance of the obligations due the Lender to the extent permitted under the
Wells Credit Agreement.

10.General Provisions

(a)Waiver by Lender.  Lender's failure, at any time or times, to require strict
performance by Maker of any provision of this Note or shall not constitute a
waiver, or affect or diminish any right of Lender thereafter to demand strict
compliance and performance therewith.  Any suspension or waiver by Lender of an
Event of Default under this Note shall not suspend, waive or affect any other
Event of Default under this Note, whether the same is prior or subsequent
thereto and whether of the same or of a different type.  None of the
undertakings, agreements, warranties, covenants and representations of Maker
contained in this Note and no Event of Default under this Note shall be deemed
to have been suspended or waived by Lender, unless such suspension or waiver is
by an instrument in writing signed by an officer of Lender and directed to Maker
specifying such suspension or waiver.  Except as expressly provided for in this
Note, every person at any time liable for the payment of the debt evidenced
hereby waives presentment for payment, demand, protest and notice of protest,
arising out of, relating to, or connected with this Note or any instrument given
as security herefor, all exemptions and homestead laws and all rights thereunder
and consents that Lender may extend the time of payment of any part or the whole
of the debt, or grant any other modifications or indulgence pertaining to
payment of this Note at any time, at the request of any other person liable for
said debt.

10

--------------------------------------------------------------------------------

 

(b)Binding Effect/Lender Assignment and Participation.  This Note inures to the
benefit of and is binding upon the Lender, and its successors and assigns, and
the Maker, and its successors and assigns, provided that none of the rights of
the Maker hereunder may be assigned without the prior written consent of the
Lender.  Lender may assign, negotiate, pledge or otherwise hypothecate all or
any portion of this Note or grant participations herein, or in any of its rights
and security hereunder, without relieving Maker from any obligation to the
Lender with respect to any unassigned debt, obligation or liability.  The
assignee will be able to enforce all of the Lender's rights and remedies in
connection with the interest so assigned against Maker with the same force and
effect and to the same extent as Lender could have but for the assignment,
except that the assignee's rights will be subordinate to Lender's rights as to
any unassigned debt, obligation or liability.

(c)Governing Law.  This Note shall be governed by, and construed in accordance
with, the internal laws (without regard to the conflicts of laws rules) of the
State of Indiana.  If any provision of this Note is prohibited by, or is
unlawful or unenforceable under, any applicable law of any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
prohibition without invalidating the remaining provisions hereof; provided that
where the provisions of any such applicable law may be waived, they hereby are
waived by Maker to the full extent permitted by law in order that this Note
shall be deemed to be a valid and binding Note in accordance with its terms.

(d)Jurisdiction; Waiver of Jury Trial.  EACH OF THE MAKER AND LENDER (i) WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY MATTER
ARISING FROM OR RELATED TO THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS;
(ii) IRREVOCABLY SUBMITS TO THE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL
COURT LOCATED IN MARION COUNTY, INDIANA OVER ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY MATTER ARISING FROM OR RELATED TO THIS NOTE OR ANY OF THE OTHER
LOAN DOCUMENTS; (iii) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT MAKER MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY SUCH ACTION OR PROCEEDING; (iv) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND
(v) AGREES NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING AGAINST THE OTHER
PARTY OR ANY OF THE OTHER PARTY'S DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR
PROPERTY, CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THIS NOTE OR ANY
OF THE OTHER LOAN DOCUMENTS IN ANY COURT OTHER THAN ONE LOCATED IN MARION
COUNTY, INDIANA.  THIS PROVISION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT.

11

--------------------------------------------------------------------------------

 

(e)Expenses.  The Maker agrees, whether or not the transaction hereby
contemplated shall be consummated, to pay on demand (a) all reasonable,
documented out-of-pocket expenses incurred by the Lender in connection with the
negotiation, execution, preparation, filing, recording, administration,
amendment, interpretation or enforcement of this Note and any of the other Loan
Documents including the reasonable fees and expenses of the Lender's counsel and
(b) all reasonable, documented out-of-pocket expenses, including the reasonable
fees and expenses of the Lender's counsel, incurred by the Lender in connection
with any litigation, proceeding or dispute in any way related to the Lender's
relationship with the Maker, whether arising hereunder or otherwise.  The
obligations of the Maker under this Section will survive payment of the Loan.

(f)Notices.  Except as otherwise provided in this Note, any notice required
shall be in writing and shall be deemed to have been validly served, given or
delivered upon delivery by messenger or overnight courier service; the day of
transmission by telecopy or facsimile; or two (2) days after deposit in the
United States certified or registered mails, with proper postage prepaid,
addressed to the party to be notified as follows:

(i)If to Lender, at:

 

 

Barrett Investment Partners, LLC

8801 River Crossing Blvd., Suite 200

Indianapolis, Indiana 46240

Attn:  David O. Barrett

 

 

(ii)If to Maker, at:

 

Emmis Operating Company

40 Monument Circle, Suite 700

Indianapolis, Indiana 46204

Attn: Legal Department

 

 

or to such other address as each party may designate for itself by like notice.

(g)Entire Agreement.  This Note, together with the other Loan Documents, shall
constitute the entire agreement of the parties pertaining to the subject matter
hereof and supersede all prior or contemporaneous agreements and understandings
of the parties in connection therewith.

(h)Headings.  Section and paragraph or sub-section headings in this Note are for
convenience and reference only and shall not govern, or be used in, the
interpretation of any of the provisions of this Note.

12

--------------------------------------------------------------------------------

 

(i)Highest Rate Permitted by Law.  This Note is hereby expressly limited so that
in no contingency or event whatsoever, whether by acceleration of maturity of
the indebtedness evidenced hereby or otherwise, shall the amount paid or agreed
to be paid to Lender for the use, forbearance or detention of the money advanced
or to be advanced hereunder exceed the highest lawful rate permissible under the
laws of the State of Indiana as applicable to Maker.  

 

(j)Evidence of Indebtedness.  This Note is given and accepted as evidence of
indebtedness only and not in satisfaction of any indebtedness or obligation.

 

[Signature Page Follows]

 

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been duly executed by the parties as of the
date and year first set forth above.

 

"MAKER"

 

EMMIS OPERATING COMPANY

 

 

By:

/s/ J. Scott Enright

 

 

Name:

J. Scott Enright

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

"LENDER"

 

BARRETT INVESTMENT PARTNERS, LLC

 

 

By:

/s/ David O. Barrett

 

David O. Barrett, Sole Member

 

 